DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election-of-Species
Applicant’s election without traverse of Method Species A, recited by claims 5 and 17, in the reply filed on April 21, 2022 is acknowledged.
Claims 6 and 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the applied RF power".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the electron beam" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the positive ions" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the applied RF power".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio in view of U.S. 2015/0093862 to Nainani.
With regard to claims 1 and 4, Bobbio teaches a method of removing undesired oxide from a silicon substrate (Abstract; Col. 2, line 5 to Col. 3, line 68). Bobbio teaches removing the oxide with an ionized mixture of SF6, H2O, Ar, and NH3 that allows reactive ions from the mixture to selectively etch away the undesired oxide from the silicon substrate (Abstract; Col. 2, line 5 to Col. 3, line 68).  In the method of Bobbio, the ionized mixture of SF6, H2O, Ar, and NH3 is a plasma generated with electrodes (Col. 3, 3-68).  
Bobbio does not teach forming the ionized mixture by directing an electron beam into the gas mixture of SF6, H2O, Ar, and NH3.
Nainani teaches that when attempting to etch oxide from a substrate surface using an ionized gas, the ionization of the gas and the treatment of the substrate with the ionized gas can successfully be accomplished by having the substrate (item 110 in Figure 1A) and its oxide arranged horizontally in a treatment chamber, supplying the oxide-removing gas into the chamber through a gas distribution plate (item 112 in Figure 1a), and using a horizontal electron beam (item 490 in Figure 1a) emitted into the chamber to generate reactive ions of the gas (Par. 0039-0049).  Nainani teaches that his system allows for control of the ion energy of the ionized treatment gas such that damage to the treated substrate can advantageously be prevented (Par. 0039-0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio such that the mixture of SF6, H2O, Ar, and NH3 is ionized and used to remove oxide from the silicon substrate in a system of the type taught by Nainani – namely, a system wherein the to-be-treated substrate is arranged inside a chamber, treatment gas flows into the chamber through a gas distribution plate, and a horizontal electron beam is emitted into the chamber in order to successfully ionize the gas such that undesired oxides can be removed.  In this combination of Bobbio in view of Nainani, Bobbio’s method of generating plasma with electrodes is substituted with Nainani’s method of generating plasma with an electron beam.  In this method of Bobbio in view of Nainani, the silicon substrate with undesired oxide is arranged horizontally in a treatment chamber, the mixture of SF6, H2O, Ar, and NH3 flows into the chamber, and an electron beam emitted into the chamber is used to ionize reactive species in the mixture such that the undesired oxides are removed.  In this combination of Bobbio in view of Nainani, the gas mixture’s SF6 corresponds to applicant’s fluorine containing gas, the gas mixture’s argon corresponds to applicant’s inert gas, and the gas mixture’s flow of H2O and NH3 corresponds to applicant’s hydrogen containing gas.  The motivation for performing the modification was provided by Nainani, who teaches that when attempting to etch oxide from a substrate surface using an ionized gas, the ionization of the gas and the treatment of the substrate with the ionized gas can successfully be accomplished by having the substrate and its oxide arranged horizontally in a treatment chamber, supplying the oxide-removing gas into the chamber through a gas distribution plate, and using a horizontal electron beam emitted into the chamber to generate reactive ions of the gas.  Further motivation for performing the modification was also provided by Nainani, who teaches that his system allows for control of the ion energy of the ionized treatment gas such that damage to the treated substrate can advantageously be prevented.  In the combination of Bobbio in view of Nainani, the reactive ionized mixture generated by the electron beam is a plasma (Par. 0039-0049 of Nainani), and this plasma is considered to extend radially from the horizontal axis of the electron beam because the reactive ions are generated where the electron beam impacts the gas mixture – thus meaning that the generated gaseous plasma species will emanate radially from the horizontal axis of the electron beam due to the random spatial motion of gaseous species. 
The combination of Bobbio in view of Nainani does not explicitly state that the electron beam used to generate the reactive ions from the SF6/H2O/Ar/NH3 mixture has sufficient energy to cause F atoms to dissociate from the SF6.  However, in the method of Bobbio in view of Nainani, the purpose of the SF6 is to be dissociated into reactive plasma species that can contribute to the etching of the oxide, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the energy of the electron beam causes F atoms to dissociate from the SF6, thus advantageously allowing reactive species from the SF6 to contribute to the removal of oxide from the substrate.
The combination of Bobbio in view of Nainani does not recite that, during the various chemical reactions of the generated plasma, dissociated F atoms react with H atoms of the plasma mixture to generate HF molecules.  The Bobbio reference does not teach all of the various chemical reactions that would occur in an ionized mixture of SF6/H2O/Ar/NH3 used to remove oxide.  However, since the combination of Bobbio in view of Nainani teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the various chemical reactions occurring with the ionized mixture of SF6/H2O/Ar/NH3 will comprise a reaction of an F atom with an H atom to form HF in the plasma.
The combination of Bobbio in view of Nainani does not recite that concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 are optimized to result in a predetermined concentration of HF in the plasma.  However, in the method of Bobbio in view of Nainani, the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 are optimized in order to optimize the selective etching of oxide from the treated substrate (Col. 4, 1-11 of Bobbio), and since the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 affect the composition of the plasma and how much HF is thus generated, the step of optimizing the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 is considered to read on optimizing the concentration of HF to a predetermined level – specifically, the level at which the selective etching of oxide is optimized. 
With regard to claim 2, the combination of Bobbio in view of Nainani does not teach that the total concentration of SF6, H2O, and NH3 of the mixture does not exceed 4% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
With regard to claim 3, the combination of Bobbio in view of Nainani does not teach that the concentration of SF6 does not exceed 2% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
With regard to claim 7, the combination of Bobbio in view of Nainani does not teach that the gas flow in the chamber is 1 Torr or less.  However, in the art of plasma etching, it is well known that the pressure of a plasma etching technique is a result-effective variable that affects the ability of gaseous plasma species to come into contact with a treated surface and perform the desired etching.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the pressure of the chamber during the plasma-based removal of oxide is optimized.  
With regard to claim 12, the combination of Bobbio in view of Nainani does not teach that the total concentration of SF6, H2O, and NH3 of the mixture does not exceed 6% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 8, the combination of Bobbio in view of Nainani does not recite the energy of a beam used to ionize the SF6/H2O/Ar/NH3 mixture.
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursor gases (Col. 3, line 60 to Col. 4, line 11).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the energy of the electron beam used to ionized the SF6/H2O/Ar/NH3 mixture is optimized.  As taught by Samukawa, when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursors, and the motivation for performing the modification would be to allow the SF6/H2O/Ar/NH3 mixture to be ionized to achieve the desired plasma species.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 9, the combination of Bobbio in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species (and thus HF) from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 10, the combination of Bobbio in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
The combination of Bobbio in view of Nainani in view of Samukawa does not explicitly recite that positive ions are formed in the plasma.  However, since the combination of Bobbio in view of Nainani in view of Samukawa teaches performing the same steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that positive ions will be formed from the electron beam hitting the SF6/H2O/Ar/NH3 mixture.  In the method of Bobbio in view of Nainani in view of Samukawa, since the energy of the beam pulses is optimized for reactive species generation (including positive ions), the energy of the beam pulses can be considered configured to generate a predetermined concentration of positive ions.  
Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0291518 by Kim in view of 2015/0093862 by Nainani.
With regard to claims 1, 4, and 5, Kim teaches a method of plasma processing a substrate with a gas flow consisting of Ar/SF6/H2O (Abstract; Par. 0057-0059).
Kim does not teach how the plasma is generated.
Nainani teaches that when attempting to apply a plasma to a substrate, plasma processing with a treatment gas can successfully be achieved by having the substrate (item 110 in Figure 1A) arranged horizontally in a treatment chamber, supplying the treatment gas into the chamber through a gas distribution plate (item 112 in Figure 1a), and using a horizontal electron beam (item 490 in Figure 1a) emitted into the chamber to generate reactive ions of the gas (Par. 0039-0049).  Nainani teaches that the horizontal orientation of the electron beam allows the treated substrate to be immersed in plasma generated by the beam without being directly impacted by the beam (Par. 0039-0043).  Nainani teaches that his system allows for control of the ion energy of the ionized treatment gas such that damage to the treated substrate can advantageously be prevented (Par. 0039-0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim such that the Ar/SF6/H2O mixture is turned into a plasma in a system of the type taught by Nainani – namely, a system wherein the to-be-treated substrate is arranged inside a chamber, treatment gas flows into the chamber through a gas distribution plate, and a horizontal electron beam is emitted into the chamber in order to successfully ionize the gas such that undesired oxides can be removed.  In this method of Kim in view of Nainani, the substrate is arranged horizontally in a treatment chamber, the Ar/SF6/H2O mixture flows into the chamber, and an electron beam emitted into the chamber is used generate the treatment plasma from the Ar/SF6/H2O mixture.  The motivation for performing the modification was provided by Nainani, who teaches that when attempting to generate a plasma for treating a substrate, the plasma generation can successfully be accomplished by having the substrate arranged horizontally in a treatment chamber, supplying the treatment gas into the chamber through a gas distribution plate, and using a horizontal electron beam emitted into the chamber to generate plasma from the treatment gas.  In the combination of Kim in view of Nainani, the generated plasma is considered to extend radially from the horizontal axis of the electron beam because the plasma species are generated where the electron beam impacts the gas mixture – thus meaning that the generated gaseous plasma species will emanate radially from the horizontal axis of the electron beam due to the random spatial motion of gaseous species.  In the combination of Kim in view of Nainani, the horizontal orientation of the electron beam allows the treated substrate to be immersed in plasma generated by the beam without being directly impacted by the beam.  
The combination of Kim in view of Nainani does not explicitly state that the electron beam used to generate the reactive ions from the Ar/SF6/H2O mixture has sufficient energy to cause F atoms to dissociate from the SF6.  However, in the method of Kim in view of Nainani, the purpose of the SF6 is to plasma process the substrate, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Nainani such that the energy of the electron beam causes F atoms to dissociate from the SF6, thus advantageously allowing reactive species from the SF6 to contribute to the plasma processing of the substrate.
The combination of Kim in view of Nainani does not recite that, during the various chemical reactions of the generated plasma, dissociated F atoms react with H atoms of the plasma mixture to generate HF molecules.  However, since the combination of Kim in view of Nainani teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the various chemical reactions occurring with the ionized mixture of Ar/SF6/H2O will comprise a reaction of an F atom with an H atom to form HF in the plasma.
The combination of Kim in view of Nainani does not recite that concentrations of H and F in the mixture of Ar/SF6/H2O are optimized to result in a predetermined concentration of HF in the plasma.  However, in accordance with MPEP 2144.05, since Kim in view of Nainani teaches using each of Ar, SF6, and H2O to perform the plasma processing of the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Nainani such that the relative concentrations of Ar, SF6, and H2O are optimized in order to optimize the chemistry of the plasma processing to achieve the desired plasma processing of the treated substrate.  Since the concentrations of H and F in the mixture of Ar/SF6/H2O affect the composition of the plasma and how much HF is thus generated, the step of optimizing the concentrations of H and F in the mixture of Ar/SF6/H2O is considered to read on optimizing the concentration of HF to a predetermined level.
With regard to claim 2, in the combination of Kim in view of Nainani developed in the rejection of claim 1, the relative concentrations of Ar, SF6, and H2O are optimized in order to optimize the plasma processing.  
With regard to claim 3, in the combination of Kim in view of Nainani developed in the rejection of claim 1, the relative concentrations of Ar, SF6, and H2O are optimized in order to optimize the plasma processing.  
With regard to claim 12, in the combination of Kim in view of Nainani developed in the rejection of claim 1, the relative concentrations of Ar, SF6, and H2O are optimized in order to optimize the plasma processing.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0291518 by Kim in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 8, the combination of Kim in view of Nainani does not recite the energy of a beam used to ionize the Ar/SF6/H2O mixture.
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursor gases (Col. 3, line 60 to Col. 4, line 11).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Nainani such that the energy of the electron beam used to ionize the Ar/SF6/H2O mixture is optimized.  As taught by Samukawa, when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursors, and the motivation for performing the modification would be to allow the Ar/SF6/H2O mixture to be ionized to achieve the desired plasma species.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0291518 by Kim in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 9, the combination of Kim in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species (and thus HF) from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0291518 by Kim in view of U.S. 2015/0093862 by Nainani as applied to claim 1 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 10, the combination of Kim in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
The combination of Kim in view of Nainani in view of Samukawa does not explicitly recite that positive ions are formed in the plasma.  However, since the combination of Kim in view of Nainani in view of Samukawa teaches performing the same steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that positive ions will be formed from the electron beam hitting the Ar/SF6/H2O mixture.  In the method of Kim in view of Nainani in view of Samukawa, since the energy of the beam pulses is optimized for reactive species generation (including positive ions), the energy of the beam pulses can be considered configured to generate a predetermined concentration of positive ions.  
Claims 13-16, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio by U.S. 2015/0093862 by Nainani.
With regard to claims 13 and 16, Bobbio teaches a method of removing undesired oxide from a silicon substrate (Abstract; Col. 1, line 16 to Col. 3, line 68).  Bobbio teaches removing the oxide with an ionized mixture of SF6, H2O, Ar, and NH3 that allows reactive ions from the mixture to selectively etch away the undesired oxide from the silicon substrate (Abstract; Col. 2, line 5 to Col. 3, line 68).  In the method of Bobbio, the ionized mixture of SF6, H2O, Ar, and NH3 is a plasma generated with electrodes (Col. 3, 3-68).  
Bobbio does not teach forming the ionized mixture by directing an electron beam into the gas mixture of SF6, H2O, Ar, and NH3.
Nainani teaches that when attempting to etch oxide from a substrate surface using an ionized gas, the ionization of the gas and the treatment of the substrate with the ionized gas can successfully be accomplished by having the substrate (item 110 in Figure 1A) and its oxide arranged horizontally in a treatment chamber, supplying the oxide-removing gas into the chamber through a gas distribution plate (item 112 in Figure 1a), and using a horizontal electron beam (item 490 in Figure 1a) emitted into the chamber to generate reactive ions of the gas (Par. 0039-0049).  Nainani teaches that the horizontal orientation of the electron beam allows the treated substrate to be immersed in plasma generated by the beam without being directly impacted by the beam (Par. 0039-0043).  Nainani teaches that his system allows for control of the ion energy of the ionized treatment gas such that damage to the treated substrate can advantageously be prevented (Par. 0039-0043).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio such that the mixture of SF6, H2O, Ar, and NH3 is ionized and used to remove oxide from the silicon substrate in a system of the type taught by Nainani – namely, a system wherein the to-be-treated substrate is arranged inside a chamber, treatment gas flows into the chamber through a gas distribution plate, and a horizontal electron beam is emitted into the chamber in order to successfully ionize the gas such that undesired oxides can be removed.  In this combination of Bobbio in view of Nainani, Bobbio’s method of generating plasma with electrodes is substituted with Nainani’s method of generating plasma with an electron beam.  In this method of Bobbio in view of Nainani, the silicon substrate with undesired oxide is arranged horizontally in a treatment chamber, the mixture of SF6, H2O, Ar, and NH3 flows into the chamber, and an electron beam emitted into the chamber is used to ionize reactive species in the mixture such that the undesired oxides are removed.  In this combination of Bobbio in view of Nainani, the gas mixture’s SF6 corresponds to applicant’s fluorine containing gas, the gas mixture’s argon corresponds to applicant’s inert gas, and the gas mixture’s flow of H2O and NH3 corresponds to applicant’s hydrogen containing gas.  The motivation for performing the modification was provided by Nainani, who teaches that when attempting to etch oxide from a substrate surface using an ionized gas, the ionization of the gas and the treatment of the substrate with the ionized gas can successfully be accomplished by having the substrate and its oxide arranged horizontally in a treatment chamber, supplying the oxide-removing gas into the chamber through a gas distribution plate, and using a horizontal electron beam emitted into the chamber to generate reactive ions of the gas.  Further motivation for performing the modification was also provided by Nainani, who teaches that his system allows for control of the ion energy of the ionized treatment gas such that damage to the treated substrate can advantageously be prevented.  In the combination of Bobbio in view of Nainani, the reactive ionized mixture generated by the electron beam is a plasma (Par. 0039-0049 of Nainani), and this plasma is considered to extend radially from the horizontal axis of the electron beam because the reactive ions are generated where the electron beam impacts the gas mixture – thus meaning that the generated gaseous plasma species will emanate radially from the horizontal axis of the electron beam due to the random spatial motion of gaseous species.  In the combination of Bobbio in view of Nainani, the horizontal orientation of the electron beam allows the treated substrate to be immersed in plasma generated by the beam without being directly impacted by the beam.  
The combination of Bobbio in view of Nainani does not explicitly state that the electron beam used to generate the reactive ions from the SF6/H2O/Ar/NH3 mixture has sufficient energy to cause F atoms to dissociate from the SF6.  However, in the method of Bobbio in view of Nainani, the purpose of the SF6 is to be dissociated into reactive plasma species that can contribute to the etching of the oxide, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the energy of the electron beam causes F atoms to dissociate from the SF6, thus advantageously allowing reactive species from the SF6 to contribute to the removal of oxide from the substrate.
The combination of Bobbio in view of Nainani does not recite that, during the various chemical reactions of the generated plasma, dissociated F atoms react with H atoms of the plasma mixture to generate HF molecules.  The Bobbio reference does not bother to inventory all of the various chemical reactions that would occur in an ionized mixture of SF6/H2O/Ar/NH3 used to remove oxide.  However, since the combination of Bobbio in view of Nainani teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the various chemical reactions occurring with the ionized mixture of SF6/H2O/Ar/NH3 will comprise a reaction of an F atom with an H atom to form HF in the plasma.
The combination of Bobbio in view of Nainani does not recite that the plasma generated with the electron beam comprises positive ions.  However, since the combination of Bobbio in view of Nainani teaches performing the same method steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that some positive ions will be generated in the plasma created by the electron beam impacting the SF6/H2O/Ar/NH3 mixture.  
The combination of Bobbio in view of Nainani does not recite that concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 are optimized to result in a predetermined concentration of HF and positive ions in the plasma.  However, in the method of Bobbio in view of Nainani, the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 are optimized in order to optimize the selective etching of oxide from the treated substrate (Col. 4, 1-11 of Bobbio), and since the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 affect the composition of the plasma and how much HF and positive ions are thus generated, the step of optimizing the concentrations of H and F in the mixture of SF6/H2O/Ar/NH3 is considered to read on optimizing the concentration of HF and positive ions to a predetermined level – specifically, the level at which the selective etching of oxide is optimized. 
In the combination of Bobbio in view of Nainani, the plasma generated when the SF6/H2O/Ar/NH3 mixture is hit by the electron beam is used to remove oxides from the treated substrate.  However, the combination of Bobbio in view of Nainani does not explicitly recite that the HF and positive ions of the plasma specifically contribute to the removal of oxides.  However, since the combination of Bobbio in view of Nainani teaches performing the same method steps recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the HF and positive ions of the plasma specifically contribute to the removal of oxides.  
With regard to claim 14, the combination of Bobbio in view of Nainani does not teach that the total concentration of SF6, H2O, and NH3 of the mixture does not exceed 4% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
With regard to claim 15, the combination of Bobbio in view of Nainani does not teach that the concentration of SF6 does not exceed 2% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
With regard to claim 19, the combination of Bobbio in view of Nainani does not teach that the gas flow in the chamber is 1 Torr or less.  Bobbio teaches that his reactive ion etching process takes places at a pressure of 0.5 Torr (Col. 3, line 49 to Col. 4, line 11 of Bobbio).  In the art of plasma etching, it is well known that the pressure of a plasma etching technique is a result-effective variable that affects the ability of gaseous plasma species to come into contact with a treated surface and perform the desired etching.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the pressure of the chamber during the plasma-based removal of oxide is optimized.  
With regard to claim 24, the combination of Bobbio in view of Nainani does not teach that the total concentration of SF6, H2O, and NH3 of the mixture does not exceed 6% of the total gas flow.  However, the combination of Bobbio in view of Nainani teaches that the concentrations of the constituent gases of the SF6/H2O/Ar/NH3 mixture are result-effective variables that affect the etch selectivity of the ionized mixture, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the percent concentration of each gas of the mixture such that the etch selectivity of the ionized mixture is optimized. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio in view of U.S. 2015/0093862 by Nainani as applied to claim 13 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 20, the combination of Bobbio in view of Nainani does not recite the energy of a beam used to ionize the SF6/H2O/Ar/NH3 mixture.
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursor gases (Col. 3, line 60 to Col. 4, line 11).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the energy of the electron beam used to ionize the SF6/H2O/Ar/NH3 mixture is optimized.  As taught by Samukawa, when using an electron beam to generate reactive species, the electron beam’s energy can be optimized in a range of up to 100 eV in order to have the needed reactive species generated from given precursors, and the motivation for performing the modification would be to allow the SF6/H2O/Ar/NH3 mixture to be ionized to achieve the desired plasma species.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio by U.S. 2015/0093862 by Nainani as applied to claim 13 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 21, the combination of Bobbio in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species (and thus HF) from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,615,764 to Bobbio by U.S. 2015/0093862 by Nainani as applied to claim 13 above, and further in view of U.S. 6,348,158 to Samukawa.
With regard to claim 22, the combination of Bobbio in view of Nainani does not teach that the electron beam is a pulsed electron beam.  
Samukawa teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases (Col. 3, line 60 to Col. 4, line 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bobbio in view of Nainani such that the electron beam is a pulsed beam and the energy of the pulses is optimized for the generation of plasma species from the precursor gases.  The motivation for performing the modification was provided by Samukawa, who teaches that when using an electron beam to generate reactive species, the electron beam can be pulsed and the energy of those pulses optimized for the generation of desired plasma species from precursor gases.
The combination of Bobbio in view of Nainani in view of Samukawa does not explicitly recite that positive ions are formed in the plasma.  However, since the combination of Bobbio in view of Nainani in view of Samukawa teaches performing the same steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that positive ions will be formed from the electron beam hitting the SF6/H2O/Ar/NH3 mixture.  In the method of Bobbio in view of Nainani in view of Samukawa, since the energy of the beam pulses is optimized for reactive species generation (including positive ions), the energy of the beam pulses can be considered configured to generate a predetermined concentration of positive ions.  

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 17.  With regard to claim 17, the most relevant prior art is the combination of U.S. 4,615,764 to Bobbio by U.S. 2015/0093862 by Nainani used above to reject claim 13.  The combination of Bobbio in view of Nainani does not teach using a gas mixture that consists of Ar/SF6/H2O, and the reviewed prior art does not provide motivation to modify the combination of Bobbio in view of Nainani to arrive at the method recited by claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 23, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714